U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A Amendment No. 1 [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2014 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number:000-55205 Alpine 4 Automotive Technologies Ltd. (Exact name of registrant as specified in its charter) Delaware 46-5482689 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 15589 N. 77th Street, Suite B Scottsdale, AZ (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code: (505) 804-5474 (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo ¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes xNo ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes ¨No x State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date:As of November 19, 2014, the issuer had 85,027,890 shares of its common stock issued and outstanding. Explanatory Note This Amendment No. 1 on Form 10-Q/A amends our Form 10-Q for the quarter ended September 30, 2014, initially filed with the Securities and Exchange Commission on November 19, 2014 (the “Original 10-Q”). This Form 10-Q/A includes certain amendments to provide additional information in the notes to the financial statements and Management’s Discussion and Analysis section.This Form 10-Q/A only amends and restates Items 1 and 2 of Part I of the Original 10-Q.No other items in the Original 10-Q are amended hereby. The foregoing items have not been updated to reflect other events occurring after the Original 10-Q or to modify or update those disclosures affected by subsequent events. In addition, pursuant to the rules of the Securities and Exchange Commission, Item 6 or Part II of the original Form 10-Q has been amended to contain currently-dated certifications from our Chief Executive Officer and Chief Financial Officer, as required by Sections 302 and 906 of the Sarbanes-Oxley Act of 2002. TABLE OF CONTENTS PART I Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 12 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4. Controls and Procedures 15 PART II Item 1. Legal Proceedings 16 Item 1A. Risk Factors 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 16 Item 3. Defaults Upon Senior Securities 17 Item 4. Mine Safety Disclosures 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signatures 18 2 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. Alpine 4 Automotive Technologies Ltd. Financial Statements (Unaudited) Contents Financial Statements PAGE Condensed Balance Sheet as of September 30, 2014 (Unaudited) and April 30, 2014 (Audited) 4 Condensed Statements of Operations for the Three Months Ended September 30, 2014, and the Period From April 22, 2014 (inception), to September 30, 2014 (Unaudited) 5 Condensed Statement of Cash Flows for the Period From April 22, 2014 (inception), to September 30, 2014 (Unaudited) 6 Notes to Condensed Financial Statements(Unaudited) 7 3 Alpine 4 Automotive Technologies Ltd. Condensed Balance Sheet September 30, April 30, (unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $
